DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/20/2020 is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “122” has been used to designate both pathophysiological model and generative component in Paras. 0026 and 0039, and reference character “120” has been used to designate both translation model and pathophysiological model in Fig. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “a second medical image” in line 12 and “a second sequence of medical images” in line 12. There is no first medical image and no first sequence of medical images previously recited in the claim.
Claim 3 recites the limitation “a third sequence of medical records” in lines 1-2. There is no second sequence of medical records previously recited in the independent claim from which claim 3 depends on.
Claim 8 recites the limitations “a second medical image” in lines 10-11 and “a second sequence of medical images” in line 11. There is no first medical image and no first sequence of medical images previously recited in the claim.
Claim 10 recites the limitation “a third sequence of medical records” in lines 1-2. There is no second sequence of medical records previously recited in the independent claim from which claim 10 depends on.
Claim 15 recites the limitations “a second medical image” in lines 10-11 and “a second sequence of medical images” in line 11. There is no first medical image and no first sequence of medical images previously recited in the claim.
Claim 17 recites the limitation “a third sequence of medical records” in line 2. There is no second sequence of medical records previously recited in the independent claim from which claim 17 depends on.
Claims 2 and 4-7, 9 and 11-14, and 16 and 18-20 depend on claims 1, 8, and 15, respectively, and therefore also rejected under 112(b) for the same reasons as set forth above.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shanbhag et al. (US 2020/0364864 A1) teaches systems and methods for generative normative imaging data for medical image processing using deep learning.
Zhou et al. (US 2018/0225823 A1) teaches adversarial and dual inverse deep learning networks for medical image analysis.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniella M. DiGuglielmo whose telephone number is (571)272-2682. The examiner can normally be reached Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Daniella M. DiGuglielmo/Examiner, Art Unit 2664                             


/PING Y HSIEH/Primary Examiner, Art Unit 2664